DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 2-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McLaurin et al. (US 20190097722).
Regarding claim 2, McLaurin et al. discloses in figure 3 and specification:
2. An optical device, comprising: 
an optical cavity (see, paragraph [0141]) configured to support one or more optical modes (see, paragraph [0146], here, single lateral mode, multi-lateral mode) at an operative wavelength, the optical cavity comprising a first optical interface (see, 107, 109, fig. 3, see also, paragraph [0148], here, the first facet includes a reflective coating and the second facet includes no coating, an antireflective coating, or exposes gallium and nitrogen containing material), the first optical interface of the optical cavity having one or more structural features(see, paragraph [0148], here, a reflective coating) that vary from an initial structure for the optical cavity, 
wherein the initial structure corresponds to a structure for the optical cavity that supports a plurality of the optical modes at the operative wavelength (see, paragraph [0146], here, multi-lateral mode), 
the variations of the one or more structural features cause the optical cavity to preferentially support a subset of the plurality of the optical modes (see, paragraph [0146], here, between about 2.5 μm and about 50 μm for multi-lateral mode operation, but can be other dimensions) at the operative wavelength, and 
wherein the variations of the one or more structural features (see, paragraph [0145], here, The etched facet surface region must be very smooth with root mean square roughness values of less than about 50 nm, 20 nm, 5 nm, or 1 nm) have a dimension smaller than the operative wavelength (see, paragraph [0136], here, a laser device emitting red laser light, i.e. light with wavelength between about 600 nm to 750 nm).


    PNG
    media_image1.png
    278
    601
    media_image1.png
    Greyscale

Regarding claim 3, McLaurin et al. discloses in figure 3 and specification the optical device of claim 2, wherein the optical device is a laser diode (see, paragraph [0141]).
Regarding claim 4, McLaurin et al. discloses in figure 3 and specification the optical device of claim 2, wherein the laser diode comprises a waveguide (see, 110, fig. 3) and the first optical interface is a facet (see, 107, fig. 3, see also, paragraph [0142])   of the waveguide.
Regarding claim 5, McLaurin et al. discloses in figure 3 and specification the optical device of claim 4, wherein the facet is a partially reflective facet (see, 107, fig. 3, see also, paragraph [0142], here, an antireflective coating) at the operative wavelength.
Regarding claim 6, McLaurin et al. discloses in figure 3 and specification the optical device of claim 4, wherein the facet comprises a dielectric mirror (see, paragraph [0145]).
Regarding claim 7, McLaurin et al. discloses in figure 3 and specification the optical device of claim 4, wherein the waveguide is a ridge waveguide (see, 110, fig. 3, see also, paragraph [0141], stripe region).
Regarding claim 8, McLaurin et al. discloses in figure 3 and specification the optical device of claim 4, wherein the laser diode comprises a PN junction (see, paragraph [0188]).
Regarding claim 9, McLaurin et al. discloses in figure 3 and specification the optical device of claim 2, wherein the one or more structural feature comprises a refractive index of the optical device at the first optical interface (see, paragraph [0496], here, Coatings may also include dichroic coatings consisting of layers of differing refractive index).
Regarding claim 10, McLaurin et al. discloses in figure 3 and specification the optical device of claim 2, wherein the first optical interface preferentially reflects incident light at the operative wavelength in the subset of the plurality of the optical modes compared to incident light at the operative wavelength not in the subset of the plurality of the optical modes (see, paragraph [0140], here, single lateral mode operation, multi-lateral mode operation).
Regarding claim 11, McLaurin et al. discloses in figure 3 and specification the optical device of claim 2, wherein the first optical interface preferentially transmits incident light at the operative wavelength in the subset of the plurality of the optical modes compared to incident light at the operative wavelength not in the subset of the plurality of the optical modes (see, paragraph [0140], here, single lateral mode operation, multi-lateral mode operation).
Regarding claim 12, McLaurin et al. discloses in figure 3 and specification the optical device of claim 2, wherein the first optical interface preferentially scatters incident light at the operative wavelength in the subset of the plurality of the optical modes compared to incident light at the operative wavelength not in the subset of the plurality of the optical modes (see, paragraph [0140], here, single lateral mode operation, multi-lateral mode operation).
Regarding claim 13, McLaurin et al. discloses in figure 3 and specification the optical device of claim 2, wherein the subset of the plurality of optical modes comprises a fundamental mode (see, paragraph [0140], here, single lateral mode operation).
Regarding claim 14, McLaurin et al. discloses in figure 3 and specification optical device of claim 13, wherein the subset of the plurality of optical modes comprises at least one mode higher-order mode (see, paragraph [0140], here, multi-lateral mode operation).
Regarding claim 15, McLaurin et al. discloses in figure 3 and specification optical device of claim 2, wherein the dimension of the variations corresponds to a minimum feature size allowable by a process used to fabricate the first optical interface. (see, paragraph [0145], here, The etched facet surface region must be very smooth with root mean square roughness values of less than about 50 nm, 20 nm, 5 nm, or 1 nm, the facet pattern is then etched into the wafer using a dry etching technique selected from CAIBE, ICP, RIE and/or other techniques).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. 	Claims 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 11,011,884. Although the conflicting claims are not identical, they are not patentably distinct from each other 
because  
	The limitation of “supporting a subset of the plurality of the optical modes at the operative wavelength”  appears to offer no advantage over the prior art's method; it makes no difference in the method since this limitation is determined by the optical cavity.

Patent
11,011,884
Instant Application
17/321,337
1. A computer-implemented method for designing a mode-selective optical device comprising one or more optical interfaces defining an optical cavity, the method comprising: defining an initial structure for each of the one or more optical interfaces, each initial structure being defined using a plurality of voxels, at least some of the voxels having a dimension smaller than an operative wavelength of the optical device; 
16. A method of making an optical device comprising an optical cavity, the method comprising: defining an initial structure for each of one or more optical interfaces of the optical device, each initial structure being defined using a plurality of voxels in a computational model, at least some of the voxels having a dimension smaller than an operative wavelength of the optical device, the initial structure of a first of the optical interfaces supporting a plurality of optical modes in the optical cavity at the operative wavelength; 
defining a loss function within a simulation space encompassing the optical device, the loss function corresponding to an electromagnetic field having an operative wavelength within the optical device resulting from an interaction between an input electromagnetic field at the operative wavelength and the one or more optical interfaces of the optical device wherein, at least one of the optical interfaces preferentially supports a subset of possible optical modes in the optical cavity at the operative wavelength;
defining a loss function within a computational simulation space encompassing the optical device, the loss function corresponding to an electromagnetic field having the operative wavelength resulting from an interaction between an input electromagnetic field at the operative wavelength and the one or more optical interfaces of the optical device;
determining values for at least one structural parameter and/or at least one functional parameter of the one or more optical interfaces by solving Maxwell's equations so that a loss determined according to the loss function is within a target loss threshold, wherein the at least one parameter corresponds to a structure of the optical device; and
determining values for at least one structural parameter corresponding to a structure of the one or more optical interfaces by solving Maxwell's equations so that a loss determined according to the loss function is within a target loss threshold;
defining a final structure of the one or more optical interfaces based on the values for the one or more structural and/or functional parameters.
defining a final structure of the one or more optical interfaces based on the values for the one or more structural parameters, the optical cavity according to the final structure preferentially supporting a subset of the plurality of the optical modes at the operative wavelength; and

making the optical device according to the final structure.


Regarding claims 17-21, depending claims 17-21 are rejected for the same reasons applied to independent claims since the limitations of depending claims 17-21  are in the limitations of claims 1- 20 of U.S. Patent No. 11,011,884. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims are obvious in this art in terms of structure and functionality.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828